Case: 20-50915      Document: 00515946886         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 21, 2021
                                  No. 20-50915
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jeremiah Hector Marquez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:18-CR-257-2


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jeremiah Hector Marquez appeals the sentence imposed for his guilty
   plea conviction for conspiracy to possess with intent to distribute at least 500
   grams of a substance containing methamphetamine. Marquez challenges the
   assessment of a two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(12)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50915      Document: 00515946886           Page: 2    Date Filed: 07/21/2021




                                     No. 20-50915


   for maintaining a premises for the purpose of distributing or manufacturing
   drugs. Because Marquez did not object in the district court to the assessment
   of the enhancement, we apply plain-error review to the district court’s factual
   finding that the enhancement applied. See United States v. Benitez, 809 F.3d
   243, 249 (5th Cir. 2015); see also Davis v. United States, 140 S. Ct. 1060, 1061-
   62 (2020).
          Marquez argues that the information in the presentence report (PSR),
   which the district court adopted to find that the enhancement applied, lacked
   a sufficient evidentiary basis. He asserts that the PSR offered only conclusory
   statements and unsupported conjecture and did not contain specific
   information establishing that he maintained a premises for which the
   distribution of drugs was a primary purpose. See § 2D1.1(b)(12); § 2D1.1,
   comment. (n.17).
          A district court may adopt the factual findings of the PSR without
   further inquiry if the facts have an evidentiary basis with sufficient indicia of
   reliability, and the defendant fails to present rebuttal evidence or to establish
   otherwise that the PSR is materially unreliable. United States v. Hearns, 845
   F.3d 641, 650 (5th Cir. 2017); accord United States v. Fuentes, 775 F.3d 213,
   220 (5th Cir. 2014). For purposes of plain-error review, application of the
   § 2D1.1(b)(12) enhancement is not clear or obvious error if it is “subject to
   reasonable dispute.” Puckett v. United States, 556 U.S. 129, 135 (2009); see
   United States v. Randall, 924 F.3d 790, 796 (5th Cir. 2019).
          Here, any error in applying the § 2D1.1(b)(12) enhancement is at least
   subject to reasonable dispute based on the uncontested and unrebutted facts
   in the PSR, which were derived from investigative reports of law enforcement
   and thus could be properly found to be reliable. See Fuentes, 775 F.3d at 220;
   United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991). Therefore, Marquez
   has failed to meet his burden under the plain-error standard of showing that




                                          2
Case: 20-50915     Document: 00515946886          Page: 3   Date Filed: 07/21/2021




                                   No. 20-50915


   the assessment of the § 2D1.1(b)(12) enhancement was clear or obvious error.
   See Randall, 924 F.3d at 796.
         AFFIRMED.




                                        3